— Appeal from a decision and award of the Workmen’s Compensation Board. The questions raised on this appeal are quite similar to those considered and decided herewith in Matter of McCann v. Walsh Constr. Go. (282 App. Div. 444) and the decision is controlled by the same considerations which guided the court in that case. Claimant worked as a sand hog with compressed air for this employer from January, 1946, to February, 1947, his last exposure being February 3d. This terminal exposure fell between the effective dates of the 1946 and 1947 amendments to the statute. His disablement from caisson disease attributed to this emplosunent was found to have occurred January 4,1951. He is entitled to the procedural benefits of statutory amendments effective after as well as before his last exposure to compressed air. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.